The record on appeal in this case has been brought here in the same transcript as the case of Burrows v. Durflinger etal., ante, p. 366, [187 P. 752], and the points and arguments of the respective parties in the two cases have been presented in one set of briefs, but in the interest of clearness we have deemed it advisable to consider them separately.
The facts in the two cases differ in a number of immaterial matters, such as, for example, the price of the lots, the amount of the mortgages, the condition of the lots so far as improvements are concerned, and the fact that in the present case there were two separate lots involved. In the case now being considered the appellant understood that the loan by him was for the purpose of erecting buildings upon the several lots; and in order to insure that the money would be thus used and in order to improve his security he directed the escrow holder to withhold two hundred dollars from the loan until the foundations of the buildings should be laid. In all essential respects, however, the facts in the two cases are the same, and no discussion of them in this case would serve any useful end. On the authority of the above-mentioned *Page 795 
case of Burrows v. Durflinger et al., ante, p. 366, [187 P. 752], the judgment is reversed.
Waste, P. J., and Wood, J., pro tem., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 26, 1920.
All the Justices concurred.